IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

 THE STATE OF WASHINGTON,                      No. 80127-9-I

                           Respondent,

                v.                             UNPUBLISHED OPINION

 CAMERON J. ELLIS,

                           Appellant.

       BOWMAN, J. — Cameron J. Ellis appeals his jury convictions for six counts

of felony violation of a no-contact order. He asserts the underlying no-contact

order is constitutionally invalid, the court violated his right to confrontation by

admitting the victim’s out-of-court statements, the State relied on inadmissible

hearsay to identify the victim’s phone number, and two of his convictions violate

double jeopardy. He also claims and the State concedes that remand is

necessary to recalculate his offender score and to strike a scrivener’s error in the

judgment and sentence. We conclude that Ellis is barred from collaterally

challenging the validity of the underlying no-contact order, that the impermissible

hearsay establishing the victim’s telephone number was harmless error, and that

Ellis’ convictions do not violate double jeopardy. But the victim’s out-of-court

statements were testimonial and violate the confrontation clause. We reverse
No. 80127-9-I/2


one of Ellis’ convictions and remand for further proceedings consistent with this

opinion.

                                       FACTS

       On October 18, 2017, following a conviction for fourth degree domestic

violence assault, the Tukwila Municipal Court (TMC) issued a five-year domestic

violence no-contact order prohibiting Ellis from having any contact with B.S.

“directly” or “indirectly” or being within 500 feet of her. Ellis signed and

acknowledged receipt of a copy of the TMC no-contact order. Yet Ellis continued

to contact B.S. By January 8, 2018, Ellis had two municipal court convictions for

misdemeanor violation of the TMC no-contact order.

       On January 28, 2018, a bystander called 911 from a Denny’s restaurant

and reported that “[a] lady” just came in “freaking out,” saying she “needs a police

officer here at Denny’s.” The “lady,” later identified as B.S., declined to talk to the

911 operator. But during the 911 call, B.S. can be heard in the background

stating, “Somebody hit me . . . [a]nd he took my car,” a black Nissan Sentra. B.S.

also confirmed that “a boyfriend” hit her but she did not identify herself or

disclose the boyfriend’s name.

       Within five minutes of the 911 call, King County Sheriff Deputy Matthew

Chapman arrived at the Denny’s. Once on scene, Deputy Chapman saw “Mr.

Smith” exiting a black Nissan Sentra in the Denny’s parking lot. He talked to

Smith for “a minute or two.” Smith said he “found the vehicle in the road against

the median” and saw “a female run in the Denny’s.” Smith then “moved” the




                                           2
No. 80127-9-I/3


Nissan “back to the parking lot” for her. Deputy Chapman confirmed Smith’s

identity and “released him from the area.”1

       Deputy Chapman saw a “visibly distraught” and “kind of frantic” B.S. come

out of Denny’s. Deputy Chapman spoke to B.S. for 5 to 10 minutes. B.S.

confirmed ownership of the Nissan while “speaking very quickly, very upset.”

B.S. told Deputy Chapman that

       she had gotten in her — just unlocked her vehicle, got in her
       vehicle to leave the parking lot. At that point, she realized that Mr.
       Ellis was in the vehicle with her. She said she then told him that he
       couldn’t be there because they had a protection order which
       prohibited them from contacting each other. She said at that point,
       he then punched her in the right side of the face. And then she
       jumped out of the vehicle while it was still moving, which is how it
       ended up in the median.

       B.S. gave a detailed description of Ellis. Other deputies who responded to

the 911 call conducted “an area check” but none of them found Ellis. Deputies

photographed the Nissan and the injuries to B.S.’s right eye, which included

redness, swelling, and a “contusion” above her eyebrow “consistent with being

punched in the face.”

       On March 17, 2018, Terri Drake called 911 and reported that “[t]his guy is

beating on this girl in the parking lot at Crystal Manor Apartments.” Drake said,

“His name is Cameron Ellis” and identified B.S. as the victim. Drake told the 911

operator that Ellis beat up B.S. “until she jumped in my car” and that B.S.’s car “is

unattended right now. And the door is open.” Drake said, “[H]e’s got [B.S.’s]

purse” and, “I think he’s walking behind us now.” Drake reported that Ellis had “a

no-contact . . . too.”


       1   Neither Smith nor the 911 caller testified at trial.


                                                     3
No. 80127-9-I/4


        Deputy Chapman responded to the 911 call and arrived at the apartment

complex within six minutes. Upon his arrival, a “visibly distraught” and “very

elevated” B.S. waved down Deputy Chapman. B.S. told the deputy she drove to

the apartments to meet her friend Drake and saw Ellis in the parking lot when

she got out of her car. Ellis tried to call B.S. over to him. Instead, B.S. backed

away and got inside Drake’s vehicle. Ellis opened Drake’s car door and B.S.

kicked at Ellis “to fend him off.” Ellis then tried grabbing B.S.’s purse and began

punching her in the face, head, and upper body area. At that point, B.S. released

the purse and Ellis walked away. As Drake drove away “from the situation,” B.S.

saw Ellis take the wallet out of her purse and throw the purse into her Nissan.

B.S. gave Deputy Chapman a description of Ellis but deputies did not find him.

        The State charged Ellis with two counts of domestic violence felony

violation of the TMC no-contact order and one count of second degree robbery of

B.S.’s purse. Ellis remained in custody awaiting trial.

        While in custody, the jail recorded four telephone calls from Ellis to B.S.’s

cell phone number 206-437-XXXX.2 Ellis made the first call on April 9, 2018 at

12:35 p.m. from his jail booking account (BA) number. He made the second call

from his BA number on April 9, 2018 at 12:52 p.m. Ellis made the third call on

April 11, 2018 at 8:55 p.m. from his jail housing unit but from a BA number

belonging to “Clarence Darden.” And he made the last call on May 14, 2018 at

9:03 a.m. from his BA number. Neither Ellis nor B.S. identified themselves in any

of the calls. After listening to the jail calls, the State amended the information to


        2 We redact the last four digits of phone numbers throughout this opinion to protect the
victim’s privacy.


                                                4
No. 80127-9-I/5


charge Ellis with four additional counts of domestic violence felony violation of

the 2017 TMC no-contact order.

       During pretrial motions, the court denied Ellis’ motion to exclude the TMC

no-contact order. The court also overruled Ellis’ hearsay objection to the State

eliciting testimony from Deputy Chapman about B.S.’s March 17, 2018

statements to him and reserved ruling on her January 28, 2018 statements to the

deputy.

       At trial, B.S. did not testify. Ellis renewed his objections to the State’s use

of B.S.’s statements to Deputy Chapman but the court overruled them. King

County jail captain Michael Allen confirmed Ellis’ BA number and testified about

the four recorded jail calls to 206-437-XXXX. The State also played each jail call

for the jury and provided a transcript as a listening aid. Over Ellis’ hearsay

objections, King County Sheriff Detective Benjamin Wheeler read from a report

that listed B.S.’s “cell phone number” as 206-437-XXXX.

       Defense private investigator Verla Viera testified to meeting B.S. in-person

and B.S. stating that Ellis had not assaulted her or taken her purse. On cross-

examination, Viera said the phone number in her file for B.S. was 206-437-

XXXX. Ellis did not testify at trial.

       In closing, the State used a Microsoft PowerPoint slide show to show the

jury the dates and times of all four jail calls Ellis made to B.S.’s cell phone

number. The jury convicted Ellis of the charged offenses but did not find there

was a domestic relationship between B.S. and Ellis. The court imposed a




                                           5
No. 80127-9-I/6


concurrent standard-range sentence of 60 months’ confinement. Ellis timely

appeals.3

                                          ANALYSIS

Validity of TMC No-Contact Order

        The State charged Ellis with six felony violations of the TMC no-contact

order that issued following his conviction for fourth degree assault. Ellis argues

that his underlying assault conviction is constitutionally invalid so the TMC no-

contact order is also invalid. The State argues Ellis is collaterally barred from

challenging the validity of the TMC no-contact order. We agree with the State.

        Before trial, Ellis moved to exclude the TMC no-contact order, arguing that

it stemmed from an invalid assault conviction. Ellis claimed the conviction was

invalid because he pleaded guilty without counsel and without evidence of a valid

waiver of counsel.4 In support of his argument, Ellis relied on the TMC docket

that only noted (1) counsel initially represented Ellis, (2) Ellis then elected to

proceed pro se, (3) the matter was set aside for Ellis to “speak with the

prosecutor,” (4) a “[w]aiver of right to counsel [was] approved and signed” by the

court, and (5) the plea of guilty was “filed and accepted.” The trial court denied

Ellis’ motion.




        3 Because Ellis does not assign error to his robbery conviction nor provide argument to

support a reversal of that conviction under RAP 10.3(a)(4) and (6), we do not consider the
robbery conviction on appeal. Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809,
828 P.2d 549 (1992).
        4 A valid waiver of counsel requires a showing in the record that the defendant

understands the nature and classification of the charge, the maximum penalty of a conviction,
and the existence of binding technical rules that govern presentation of a defense. State v.
Howard, 1 Wash. App. 2d 420, 426-27, 405 P.3d 1039 (2017).


                                                6
No. 80127-9-I/7


        The collateral-bar rule “prohibits a party from challenging the validity of a

court order in a proceeding for violation of that order.”5 City of Seattle v. May,

171 Wash. 2d 847, 852, 256 P.3d 1161 (2011) (citing State v. Noah, 103 Wash. App.
29, 46, 9 P.3d 858 (2000)). Exceptions exist for void or inapplicable orders.

May, 171 Wash. 2d at 852, 854-55. An order is void if the issuing court lacks

jurisdiction over the parties or the subject matter or if the court lacks the inherent

power to enter the order. Bresolin v. Morris, 86 Wash. 2d 241, 245, 543 P.2d 325

(1975).

        Ellis does not allege that the court lacked jurisdiction or the inherent power

to issue the TMC no-contact order. Nor does he argue that the order does not

apply to him. Instead, he argues that the no-contact order was invalid because

the underlying conviction was constitutionally infirm. The collateral-bar rule

prohibits his challenge.

Right to Confrontation

        Ellis claims the trial court’s admission of B.S.’s statements to Deputy

Chapman violated his right to confrontation. The State contends the court

properly admitted B.S.’s statements because they were nontestimonial. We

review a confrontation clause challenge de novo. State v. Koslowski, 166 Wash. 2d
409, 417, 209 P.3d 479 (2009).




         5 This rule “recognize[s] that flaws which do not go to the heart of the judicial power are

insufficient to justify the flaunting of an otherwise lawful order.” Mead Sch. Dist. No. 354 v. Mead
Educ. Ass’n, 85 Wash. 2d 278, 284, 534 P.2d 561 (1975). And that a party’s remedy for an
erroneous order or decision is to appeal it, not to disregard it contemptuously. Deskins v. Waldt,
81 Wash. 2d 1, 5, 499 P.2d 206 (1972) (citing Dike v. Dike, 75 Wash. 2d 1, 8, 448 P.2d 490 (1968)).


                                                 7
No. 80127-9-I/8


      The Sixth Amendment to the United States Constitution provides that

criminal defendants shall have the right to confront the witnesses against them.

Crawford v. Washington, 541 U.S. 36, 42, 124 S. Ct. 1354, 158 L. Ed. 2d 177

(2004). The confrontation clause bars admission of testimonial statements of a

witness who does not appear at trial unless the witness is unavailable to testify

and the defendant had a prior opportunity for cross-examination. Crawford, 541
U.S. at 68. The State bears the burden of establishing that statements are

nontestimonial. Koslowski, 166 Wash. 2d at 417 n.3.

      In determining whether a statement is testimonial, courts look to its

primary purpose:

      Statements are nontestimonial when made in the course of police
      interrogation under circumstances objectively indicating that the
      primary purpose of interrogation is to enable police assistance to
      meet an ongoing emergency. They are testimonial when the
      circumstances objectively indicate that there is no such ongoing
      emergency, and that the primary purpose of the interrogation is to
      establish or prove past events potentially relevant to later criminal
      prosecution.

Davis v. Washington, 547 U.S. 813, 822, 126 S. Ct. 2266, 165 L. Ed. 2d 224

(2006).

      In Koslowski, the Washington Supreme Court focused on four factors

discussed in Davis to help determine whether the primary purpose of a law

enforcement interrogation “is to enable police assistance to meet an ongoing

emergency or instead to establish or prove past events”:

      (1) Was the speaker speaking about current events as they were
      actually occurring, requiring police assistance, or was he or she
      describing past events? The amount of time that has elapsed (if
      any) is relevant. (2) Would a “reasonable listener” conclude that
      the speaker was facing an ongoing emergency that required help?



                                         8
No. 80127-9-I/9


        A plain call for help against a bona fide physical threat is a clear
        example where a reasonable listener would recognize that the
        speaker was facing such an emergency. (3) What was the nature
        of what was asked and answered? Do the questions and answers
        show, when viewed objectively, that the elicited statements were
        necessary to resolve the present emergency or do they show,
        instead, what had happened in the past? For example, a 911
        operator’s effort to establish the identity of an assailant’s name so
        that officers might know whether they would be encountering a
        violent felon would indicate the elicited statements were
        nontestimonial. (4) What was the level of formality of the
        interrogation? The greater the formality, the more likely the
        statement was testimonial. For example, was the caller frantic and
        in an environment that was not tranquil or safe?

Koslowski, 166 Wash. 2d at 418-196 (quoting Davis, 547 U.S. at 827).

        The court also recognized that “a conversation could contain both

testimonial and nontestimonial statements,” which may begin with inquiries to

address an emergency and later “become testimonial once the emergency

appears to have ended or the information necessary to meet the emergency has

been obtained.” Koslowski, 166 Wash. 2d at 419 (citing Davis, 547 U.S. at 828).

And with domestic disputes, officers will often “need to determine with whom they

are dealing in order ‘to assess the situation, the threat to their own safety, and

possible danger to the potential victim.’ ” Koslowski, 166 Wash. 2d at 4217 (quoting

Davis, 547 U.S. at 832).

        Ellis argues that B.S.’s January and March 2018 statements to Deputy

Chapman were testimonial because the statements were “about the completed

incidents.”8 We address each statement in turn.


        6   Footnote omitted.
        7   Internal quotation marks omitted.
        8
        The trial court admitted the 911 calls for the January and March 2018 incidents. Ellis
concedes that “[t]hese calls are not testimonial under the confrontation clause.”


                                                9
No. 80127-9-I/10


       I. January 2018 Statements

       The record shows that B.S.’s January 28, 2018 statements to Deputy

Chapman were testimonial because the primary purpose of the interrogation was

not to aid an ongoing emergency.

       Deputy Chapman testified that he spoke with B.S. for approximately 10

minutes while he was at the scene. The questioning focused on eliciting from

B.S. the details of what happened. Deputy Chapman testified B.S. told him that

she “unlocked her vehicle” and “realized that Mr. Ellis was in the vehicle with

her.” According to Deputy Chapman, B.S. told Ellis that “he couldn’t be there”

because of the no-contact order. Then Ellis punched her and she “jumped out of

the vehicle while it was still moving.” Deputy Chapman testified, “[F]rom there,

she ran into the Denny’s” and a bystander called 911. B.S. gave Deputy

Chapman a detailed description of Ellis, including what he was wearing, and

denied needing medical attention. Deputy Chapman testified that B.S. did not

provide “any sort of written statement” and that he did not “ever try to follow up

with her.”

       A reasonable listener would not believe that the primary purpose of

Deputy Chapman’s questioning was to meet an ongoing emergency. B.S. had

recovered her car and the scene was secure. Although deputies did not locate

Ellis in the area, there was no evidence to suggest that he posed “a threat of

harm, thereby contributing to an ongoing emergency.” State v. Ohlson, 162
Wash. 2d 1, 15, 168 P.3d 1273 (2007). There was no indication that he possessed

a weapon or tried to return to the scene. And Deputy Chapman testified that B.S.




                                         10
No. 80127-9-I/11


“did not want any medical attention,” and that she was “insisting that she had to

go pick up her child and that she had to leave right away because she had to

pick them up.”

       Neither were B.S.’s statements primarily the type necessary to resolve an

ongoing emergency. Rather, they were responses to Deputy Chapman’s

questioning about what happened and whether she needed medical attention.

These questions, when viewed objectively, primarily elicited statements that

described events that happened in the past and were potentially relevant to a

subsequent prosecution.

       Finally, although B.S.’s conversation occurred in the informal setting of a

Denny’s parking lot, the environment was secure with the deputies present. We

conclude that B.S.’s January 28 statements were testimonial and that admitting

the statements through Deputy Chapman violated Ellis’ Sixth Amendment right to

confront witnesses.

       Constitutional error is presumed prejudicial. State v. Guloy, 104 Wash. 2d
412, 425, 705 P.2d 1182 (1985). However, confrontation clause violations are

subject to a harmless error analysis. State v. Fisher, 185 Wash. 2d 836, 847, 374
P.3d 1185 (2016). A constitutional error is harmless if the appellate court is

“persuaded beyond a reasonable doubt that the jury would have reached the

same result in absence of the error.” Fisher, 185 Wash. 2d at 847. In determining

whether constitutional error is harmless, we consider “whether the untainted

evidence is so overwhelming that it necessarily leads to a finding of guilt.”

Fisher, 185 Wash. 2d at 847.




                                         11
No. 80127-9-I/12


       Here, the untainted evidence does not persuade us beyond a reasonable

doubt that a jury would find Ellis guilty of the January 28 felony violation of the

TMC no-contact order. Deputy Chapman was the sole witness in support of the

allegation. And although the court admitted the 911 call containing the

bystander’s statements, the caller does not provide the identity of either Ellis or

B.S., nor does the substance of the call amount to overwhelming evidence that

Ellis committed felony violation of a no-contact order. For these reasons, we

conclude the confrontation clause error was not harmless and reverse the

conviction as charged in count 1.

       II. March 2018 Statements

       Ellis next argues that B.S.’s statements to Deputy Chapman on March 17,

2018 were testimonial for the same reasons as her January 28 statements—

there was no ongoing emergency and B.S. told the deputy about “completed

incidents.”

       On March 17, Deputy Chapman arrived at the apartment complex within

six minutes of Drake’s call to 911. B.S. “flagged” down the deputy and seemed

“distraught” and “very elevated.” B.S. then told Deputy Chapman what

happened. She explained that Ellis “punched her multiple times” in the face and

upper body area and “took” her purse “as he walked away.” On these facts, a

reasonable listener would interpret B.S.’s statements as an attempt to report a

past event rather than aid in an ongoing emergency. Again, Ellis had left the

area and there is no indication that he posed an ongoing threat to B.S. or to the

public at large. And while Deputy Chapman’s interrogation took place in an




                                          12
No. 80127-9-I/13


informal setting, the setting was again formal enough that B.S. could deliberately

recount the events in response to questioning in a secure environment. Based

on the record before us, we conclude that B.S.’s March 17, 2018 statements are

testimonial and that their admission at trial violated the confrontation clause.

       But we conclude the jury would have reached the same result without the

error. Fisher, 185 Wash. 2d at 847. Here, the overwhelming untainted evidence

supports the jury finding Ellis guilty of felony violation of the TMC no-contact

order on March 17, 2018. The court admitted as evidence a certified copy of the

TMC no-contact order as well as the 911 call Drake made requesting help just

after the incident. The 911 call established that “Cameron Ellis” was “beating” a

woman “in the parking lot at Crystal Manor Apartments,” that he took her purse,

and that the woman’s name is “[B.S.].”9 Drake testified at trial and read to the

jury the written statement she gave Deputy Chapman on March 22, 2018:

       “[B.S.] . . . is a friend of mine. And I’ve known Cameron Ellis as her
       previous boyfriend. On 3/17/18, about 4:45 p.m., I was arriving to
       pick up [B.S.] at the Crystal Manor Apartments . . . . I saw [B.S.]
       and [Ellis] standing [n]ear her car. . . .
               “When I stopped, [B.S.] tried to leave [Ellis] and get into my
       car. [Ellis] then started grabbing and pulling on [B.S.] to stop her
       from leaving. He then started pulling on her purse and punching
       her repeatedly. She finally let go, and [Ellis] walked away with the
       purse.

       Given this evidence, we conclude beyond a reasonable doubt that any

confrontation clause error related to B.S.’s March 2018 statements was

harmless.




       9   Drake provided B.S.’s full first and last name.


                                                  13
No. 80127-9-I/14


Hearsay Evidence

       Ellis next argues that Detective Wheeler’s testimony about B.S.’s phone

numbers was inadmissible hearsay. We agree.

       We review evidentiary rulings for abuse of discretion. State v. Dobbs, 180
Wash. 2d 1, 10, 320 P.3d 705 (2014). A trial court abuses its discretion when a

decision is manifestly unreasonable or based on untenable grounds or reasons.

Dobbs, 180 Wash. 2d at 10. “Hearsay” is a statement “other than one made by the

declarant while testifying at the trial, offered in evidence to prove the truth of the

matter asserted.” ER 801(c). Unless an exception applies, hearsay is

inadmissible. ER 802; State v. Athan, 160 Wash. 2d 354, 382, 158 P.3d 27 (2007).

       At trial, Detective Wheeler testified as follows:

       Q      And do you recall the numbers that you called to try and
       attempt to reach [B.S.]?
       A      Not the specific numbers, but one was provided as a home
       number and the other as either cell phone or work number.
       Q      Okay. And are those — is that information that would be
       contained in your report or other officers’ reports or — I mean, can
       you tell us the —
       A      It would be in the reporting officer’s report and quite possibly
       in my own as well.
       Q      Okay. So do you remember — did you ever speak with
       [Detective] Chapman, the reporting officer in this case?
       A      I spoke with him many times. I don’t remember if we talked
       about this.
       Q      Okay. But so — but when you’re investigating a case, you
       would go back and review what he had written down, his notes, his
       report even as part of this investigation; is that correct?
       A      Yes.
       Q      All right. I am going to show you what has been marked
       State’s Exhibit 17 and 18. Do those look familiar?
       A      These are two reports covering two different incidents, both
       written by [Detective] Chapman.
       Q      All right. And this is part of the case that you investigated
       against Mr. Ellis; is that correct?
       A      I believe the second one was, the one from March.



                                          14
No. 80127-9-I/15


       Q       Okay. The second one was in March. So as part of that
       case — or, well, does looking at that report help refresh your
       recollection about the numbers called or that you attempted to use
       to call [B.S.]?
       A       Yes. They’re listed right here in the report.
       Q       All right. And what are the numbers that you tried to call?
                       [DEFENSE COUNSEL]: Objection; hearsay.
                       THE COURT: I’m going to overrule the objection.
                       [DETECTIVE WHEELER]: 253-735-[XXXX] was
       given as her home address and the cell phone number 206-437-
       [XXXX].[10]

       A party may use a writing to “refresh” the memory of a witness. ER 612.

But police reports are a subjective summary of the officer’s investigation and are

generally not admissible. In re Det. of Coe, 175 Wash. 2d 482, 505, 286 P.3d 29

(2012) (citing State v. Hines, 87 Wash. App. 98, 101-02, 941 P.2d 9 (1997)).

Moreover, the victim and witness statements that make up the reports are “an

additional level of hearsay,” and when “multiple levels of hearsay are involved,

each level must meet an exception.” Coe, 175 Wash. 2d at 505 (citing ER 805).

       Here, Detective Wheeler could properly refer to Deputy Chapman’s report

as a writing to refresh his memory as to the specific numbers that he dialed when

trying to reach B.S. But he also testified that Deputy Chapman’s report indicated

each number “was given” as B.S.’s home and cell phone numbers. The

detective’s testimony identifying the phone numbers as belonging to B.S. is

hearsay and the trial court erred by admitting it.

       The erroneous admission of hearsay is harmless error unless within

reasonable probability, the improper evidence affected the outcome of the trial.

State v. Thomas, 150 Wash. 2d 821, 871, 83 P.3d 970 (2004). Following Detective



       10   Emphasis added.


                                         15
No. 80127-9-I/16


Wheeler’s testimony, the State cross-examined defense investigator Viera about

her contact and communication with B.S. Viera testified without objection that

206-437-XXXX was “the only phone number” she had on file for B.S. We

conclude the outcome at trial would not have been different in the absence of

Detective Wheeler’s inadmissible hearsay testimony.

Double Jeopardy

       Ellis claims that two of his convictions for felony violation of the TMC no-

contact order as charged in counts 4 and 5 violate double jeopardy. We

disagree.

       The Fifth Amendment to the United States Constitution and article 1,

section 9 of the Washington Constitution protect a defendant from multiple

punishments for the same offense. State v. Mutch, 171 Wash. 2d 646, 661, 254
P.3d 803 (2011). “A ‘defendant’s double jeopardy rights are violated if he or she

is convicted of offenses that are identical both in fact and in law.’ ” State v. Peña

Fuentes, 179 Wash. 2d 808, 824, 318 P.3d 257 (2014) (quoting State v. Calle, 125
Wash. 2d 769, 777, 888 P.2d 155 (1995)). A defendant may raise a double

jeopardy claim for the first time on appeal, and we review the claim de novo.

Mutch, 171 Wash. 2d at 661.

       When a person is charged with multiple counts of the same offense, “each

count must be based on a separate and distinct criminal act.” Mutch, 171 Wash. 2d

at 662. Ellis argues that “the record contains no guarantee” that the jurors

unanimously agreed that he committed separate and distinct violations of the

TMC no-contact order on April 9, 2018. The State alleged in counts 4 and 5 that




                                         16
No. 80127-9-I/17


Ellis called B.S. from jail on April 9, but the trial court did not instruct the jury that

each count must stem from separate criminal acts. And the court’s to-convict

instructions for both counts were identical:

               To convict the defendant of the crime of felony violation of a
       court order as charged in Count IV [and V], each of the following
       five elements of the crime must be proved beyond a reasonable
       doubt:
               (1) That on or about April 9, 2018, there existed a no-
       contact order applicable to the defendant;
               (2) That the defendant knew of the existence of this order;
               (3) That on or about said date, the defendant knowingly
       violated a provision of this order;
               (4) That at the time of the violation, the defendant had twice
       been previously convicted for violating the provisions of a court
       order; and
               (5) That the defendant’s act occurred in the State of
       Washington.

               If you find from the evidence that elements (1), (2), (3), (4)
       and (5), have been proved beyond a reasonable doubt, then it will
       be your duty to return a verdict of guilty as to Count IV [and V].
               On the other hand, if, after weighing all the evidence, you
       have a reasonable doubt as to any one of the five elements, then it
       will be your duty to return a verdict of not guilty as to Count IV [and
       V].

       We agree with Ellis that the court’s instructions were flawed. But flawed

instructions create only the potential for a double jeopardy violation. Mutch, 171
Wash. 2d at 663. Double jeopardy is not violated when review of the entire record,

evidence, arguments, and instructions show that it is “ ‘manifestly apparent to the

jury that the State [was] not seeking to impose multiple punishments for the same

offense’ and that each count was based on a separate act.” Mutch, 171 Wash. 2d

at 66411 (quoting State v. Berg, 147 Wash. App. 923, 931, 198 P.3d 529 (2008)).




       11   Alteration in original.


                                            17
No. 80127-9-I/18


        Here, the State charged Ellis with six distinct counts of violating the TMC

no-contact order and the court gave the jury six separate to-convict instructions.

Throughout the trial, the State made clear that the two April 9 counts stemmed

from separate acts. During its case-in-chief, the State played both April 9 jail

calls for the jury and provided transcripts as listening aids. The State marked

those transcripts for illustrative purposes as exhibits 29 and 31. Exhibit 29 is

identified as “TRANSCRIPT OF JAIL CALL #1 ON 04/09/2018 @ 12:35 TO

(206)[ ]437-[XXXX].” Exhibit 31 is identified as “TRANSCRIPT OF JAIL CALL #2

ON 04/09/2018 @ 12:52 TO (206) 437-[XXXX].” And in closing, the State used a

PowerPoint presentation to illustrate and explain that “the jail phone calls that we

talked about, jail calls number 1, 2, 10, and 126 that . . . are starred there on the

screen, those were all calls made to [B.S.].”12

        Based on the entire record, we conclude it was manifestly apparent to the

jury that the two charges for felony violation of a no-contact order on April 9 as

alleged in counts 4 and 5 were not based on a single offense. The convictions

do not violate the double jeopardy clause.

Domestic Violence Designation

        Ellis claims we should amend his judgment and sentence to remove the

erroneous “domestic violence” designations listed on all of his felony violation

convictions.13 The State does not oppose this request.



         The calls “starred” in the State’s PowerPoint presentation show that Ellis made jail call
        12

number 1 on “04-09-2018” at “12:35:02,” jail call number 2 on “04-09-2018” at “12:52:53,” jail call
number 10 on “04-11-2018” at “20:55:47,” and jail call number 126 on “05-14-2018” at “9:03:48.”
        13 An offense may be designated as a crime of “domestic violence” if the defendant and
victim are members of the same family or household. RCW 10.99.020(5).


                                                18
No. 80127-9-I/19


       The court’s special verdict forms asked the jury to determine whether Ellis

and B.S. were “members of the same family or household prior to or at the time”

Ellis committed each felony violation offense. The jury found Ellis guilty of the

felony violation charges but wrote “not used” on the special verdict forms and left

them blank. Because the jury did not find Ellis’ offenses were crimes of domestic

violence, we conclude inclusion of this designation in his judgment and sentence

was a scrivener’s error.

       The remedy for scrivener’s errors in a judgment and sentence is to

remand to the trial court for correction. State v. Coombes, 191 Wash. App. 241,

255, 361 P.3d 270 (2015). Thus, we remand with directions to strike the

domestic violence designations from Ellis’ judgment and sentence.

Criminal History and Offender Score

       Ellis argues that he is entitled to a new sentencing hearing because he did

not agree to the State’s summary of his criminal history and the State failed to

prove his offender score. The State admits it did not prove Ellis’ criminal history

and “concedes that this case should be remanded for resentencing.” We accept

the State’s concession.

       “In calculating [an] offender score, the State must prove the [defendant’s]

criminal history by a preponderance of the evidence.” State v. Cate, 194 Wash. 2d
909, 912-13, 453 P.3d 990 (2019) (citing State v. Hunley, 175 Wash. 2d 901, 909-

10, 287 P.3d 584 (2012)). Neither a “prosecutor’s unsupported summary of

criminal history” nor a defendant’s failure to “object to the offender score

calculation” satisfy the State’s burden. Cate, 194 Wash. 2d at 913. There “must be




                                         19
No. 80127-9-I/20


some affirmative acknowledgment of the facts and information alleged at

sentencing in order to relieve the State of its evidentiary obligations.” Hunley,
175 Wash. 2d at 912 (citing State v. Ford, 137 Wash. 2d 472, 482-83, 973 P.2d 452

(1999)). We remand to the trial court for a new sentencing hearing where the

State must prove Ellis’ criminal history by a preponderance of the evidence.

       In sum, we affirm the jury’s verdict but reverse the conviction for felony

violation of a court order as charged in count 1, and remand for a new sentencing

hearing to strike the domestic violence designations in the judgment and

sentence and for the State to prove Ellis’ criminal history.




WE CONCUR:




                                         20